

116 HRES 223 IH: Affirming the historical relationship between the United States and the Kingdom of Morocco, condemning the recent provocative actions of the Polisario Front and its foreign supporters, and encouraging efforts by the United Nations to reach a peaceful resolution of the Western Sahara conflict.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 223IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Wilson of South Carolina (for himself, Mr. Connolly, Mr. Yoho, and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONAffirming the historical relationship between the United States and the Kingdom of Morocco,
			 condemning the recent provocative actions of the Polisario Front and its
			 foreign supporters, and encouraging efforts by the United Nations to reach
			 a peaceful resolution of the Western Sahara conflict.
	
 Whereas the Kingdom of Morocco was the first country to formally recognize the United States in 1777 and remains a strong ally and partner for peace in the Middle East and North Africa;
 Whereas the lack of resolution to conflict in the Western Sahara for more than 40 years inhibits the regional security and economic prosperity of North Africa;
 Whereas Morocco has long sought a resolution of the Western Sahara conflict through a negotiated process that creates autonomy for the region under Moroccan sovereignty;
 Whereas for over 10 years and across three Administrations, United States officials have characterized the proposal for autonomy under Moroccan sovereignty as both serious and credible;
 Whereas United Nations Security Council Resolution 2414 (2018), proposed and supported by the United States, criticized provocative actions by the Polisario Front in the Western Sahara territory and called for the immediate withdrawal of the Polisario Front from portions of the Western Sahara and for the group to refrain from [any] destabilizing actions;
 Whereas, on May 1, 2018, Morocco announced it was severing diplomatic ties with Iran due to its purported support, along with that of the Lebanon-based Hezbollah militia, for the Polisario Front;
 Whereas the Government of Iran has provided monetary and other forms of material support to terrorist organizations such as Hezbollah;
 Whereas the United States has designated Hezbollah in its entirety as a foreign terrorist organization;
 Whereas the efforts of Iran and Hezbollah to maintain influence in North Africa runs counter to the national security objectives of the United States; and
 Whereas the United States has a significant national security interest in the stability and economic prosperity of North Africa: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its support for the Kingdom of Morocco as our oldest ally and as a partner in combating terrorism and promoting stability and prosperity in North Africa;
 (2)condemns the provocative actions taken by the Polisario Front in Western Sahara; (3)condemns any action by the Government of Iran or by Hezbollah that promotes instability in North Africa;
 (4)reaffirms that Morocco’s autonomy plan is serious, realistic, and credible, and represents a path forward to satisfy the aspirations of the people in the Western Sahara to run their own affairs in peace and dignity; and
 (5)calls on President Trump, the Secretary of State, and the Ambassador to the United Nations, to assist the United Nations in supporting a peaceful agreement to the Western Sahara conflict that is consistent with the United States position and will be enduring and enforceable.
			